DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/10/2020, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 101 and 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gu et al. U.S. PGPub 2014/0058698.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the component mounting machine" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 12 and 17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. U.S. PGPub 2014/0058698.
Regarding claim 9, Gu discloses a work management device for managing a board work line having multiple board work machines for performing work on a board, the work management device comprising: circuitry configured to detect that a problem (e.g. faulty board) has occurred in any of the multiple board work machines (e.g. pg. 2, ¶32 and 34; pg. 3, ¶36; pg. 4-5, ¶46, 50, 52 and 57-59; pg. 5-6, ¶61 and 64; Fig. 2a-2c, 4 and 7); a handling method database configured to accumulate handling methods (e.g. repair suggestions) for problems in a handling method database (e.g. pg. 2, ¶32 and 34; pg. 3, ¶36; pg. 4-5, ¶46, 50, 52 and 57-59; pg. 5-6, ¶61 and 64; Fig. 2a-2c, 4 and 7); update handling methods for problems as needed (e.g. pg. 2, ¶32 and 34; pg. 3, ¶36; pg. 4-5, ¶46, 50, 52 and 57-59; pg. 5-6, ¶61 and 64; Fig. 2a-2c, 4 and 7); identify an operator (e.g. technician) to handle the problem (e.g. pg. 2, ¶32 and 34; pg. 3, ¶36; pg. 4-5, ¶46, 50, 52 and 57-59; pg. 5-6, ¶61 and 64; Fig. 2a-2c, 4 and 7); extract and indicate to the operator a handling method for a problem from the handling method database when the problem detection section detects that the problem has occurred (e.g. pg. 2, ¶32 and 34; pg. 3, ¶36; pg. 4-5, ¶46, 50, 52 and 57-59; pg. 5-6, ¶61 and 64; Fig. 2a-2c, 4 and 7).
 	Regarding claim 10, Gu discloses the work management device of claim 9, wherein, when the problem detection section detects that a problem has occurred, the work instruction section gives higher priority to handling methods having a higher probability (e.g. selected repair suggestions) of .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 12, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116